Citation Nr: 1227221	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the residuals of a back injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1961 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon. 

There initially were four claims on appeal of entitlement to service connection for residuals of a back disorder; genitourinary disorder, to include non-specific urethritis with erectile dysfunction; tinnitus; and, entitlement to special monthly compensation based on loss of use of a creative organ.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon in June 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

Thereafter, in September 2011, the Board denied claims of entitlement to service connection for a genitourinary disorder, to include non-specific urethritis with erectile dysfunction, and entitlement to special monthly compensation based on loss of use of a creative organ.  However, the Board granted the Veteran's claim for service connection for tinnitus.  In a September 2011 decision, implementing the Board's grant of the Veteran's claim for service connection, the RO assigned an initial 10 percent disability rating, retroactively effective from July 21, 2006.  However, this claim is no longer on appeal because the Veteran has not appealed either this initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

Regrettably, the issue of entitlement to service connection for the residuals of a back injury is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board's prior September 2011 remand was to obtain a medical nexus opinion concerning the etiology of the Veteran's residuals of a low back disability - but especially insofar as whether it is attributable to his military service as he is alleging.  Specifically, the Veteran testified in February 2011 to a repelling accident in which he landed in a seated position, a lifting injury involving a large safe, and an incident where he was thrown into the air due to his proximity to mortar fire.

The Board also noted that the record contains numerous lay statements from individuals purporting to have served on active duty with the Veteran.  According to these statements, a number of the Veteran's reported injuries were in fact witnessed.  In addition, it is noted that the Veteran was often heard complaining of back pain during service.  Finally, a co-worker of the Veteran testified in the June 2011 hearing that he witnessed the Veteran suffering from back pain as early as 1967, which is suggestive of continuity of symptoms associated with the claimed back disability. 

The VA compensation examiner who evaluated the Veteran in October 2011 for this requested medical nexus opinion indicated at the conclusion of his evaluation that it would "be speculation for [him] to attribute the current back pathology to military service."  Therefore, he concluded it was less likely than not that the current back pathology can be attributable to military service.  This examiner did not provide any further definitive comment on the issue of causation.  The Board finds that this opinion is inadequate for adjudication purposes.  The examiner failed to provide an adequate rational for the opinion given.  Additionally, in offering the opinion, it appears that the examiner did not consider the Veteran's lay statements, as well as the other lay statements of records, regarding inservice back injuries, back pain in service and continuity of back pain after service.  For the purpose of this opinion, the examiner should find that these statements are credible.

The Board also notes that the Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  

Accordingly, the claim is again REMANDED for the following action:

1.  If possible, return the claims file to the examiner who provided the opinion in October 2011 for the purpose of addressing the etiology of the Veteran's current back disability.  

The physician should determine whether it is at least as likely as not (i.e. at least a 50 percent probability or more) that any current disability of the back is related to service, or is a result of, active military service, including the reported injuries in service. 

When formulating the above opinion, the examiner must take into consideration the lay statements provided by the Veteran and his fellow servicemen as it pertains to the service back injuries, report of back pain in service and report of continuity of back pain following service.  

A complete rationale must also be provided for all opinions offered. 

In order for the Board to rely on the prior statement in October 2011 that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  And it cannot be solely on the rationale that the Veteran's STRs do not show an in-service injury, since it is not necessary that they do.  

The examiner is also asked to refamaliarize himself with the relevant medical and other evidence in the claims file for the pertinent history.

If, for whatever reason, it is not possible or feasible to  have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


